--------------------------------------------------------------------------------

COVER SHEET
Master Cooperative Research and Development Agreement (CRADA)


[NOTE: This Cover Sheet is for internal management purposes only. It is not part
of the Agreement and neither party is bound to anything contained in it]

Title: Collaboration to advance the Portable Neuromodulation Stimulator (PoNS™)
device through FDA approval for assisted physical therapy in the treatment of
soldiers and others with balance and gait disorder.

Effective Date: 1 February 2013 USAMRMC Control No. W81XWH-13-0145 Expiration
Date: 31 December 2015 DA/TTPO Control No.


Primary NTIS Subject Code/Title: 334510 Electromedical and Electrotherapeutic
Apparatus Manufacturing Secondary NTIS Subject Code/Title: N/A STO Code/Title:
N/A RAD: USAMRMC CCCRP (RAD2)

Concurrence obtained from appropriate RAD/USSAMDA/CBMS-JPMO program managers:
YES

Laboratories: U.S. Army Medical Materiel Agency   693 Neiman Street   Fort
Detrick, MD 21702-5001       U.S. Army Medical Materiel Development Activity  
1430 Veterans Drive   Fort Detrick, MD 21702     Lab's Technical POCs: Mr.
Michael Husband for USAMMA   Phone: 301-619-4329   Email:
michael.husband@amedd.army.mil       LTC David Shoemaker for USAMMDA  
david.r.shoemaker@us.army.mil   301-619-7985     Lab's Legal Counsel: Commander,
U.S. Army Medical Research and Materiel Command   ATTN: MCMR-ZA-J (Mr. Jeremiah
Kelly)   Fort Detrick, Frederick, MD 21701-5012   Voice Phone: (301)
619-6554             FAX Phone: (301) 619-5034     Company POC: Mr. Philippe
Deschamps   NeuroHabilitation Corporation   208 Palmer Alley, Newtown PA 18940  
Phone: 614-596-2597   Email: pdeschamps409@gmail.com    

Other Parties:

Advanced NeuroRehabilitation, LLC and its owners: Yuri P. Danilov, Mitchell E.
Tyler, and Kurt A. Kaczmarek as inventors/background patent holders

Summary: Many soldiers in the Armed Forces suffer from balance and gait
disorders subsequent to brain trauma from combat or other etiologies.
Neuromodulation stimulation with the PoNS™ has been shown to aid in speeding up
or increasing response to physical therapy in the treatment of vestibular
disorder. The PoNS™ is presently an experimental device that has been
successfully used in investigatory studies of human subjects with movement
disorders. Further testing and design development are required to facilitate
regulatory approval by the FDA and to meet the product requirements of its
eventual end users.

--------------------------------------------------------------------------------

A COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT

Among
NeuroHabilitation Corporation (Cooperator)
Yuri P. Danilov, Mitchell E. Tyler, Kurt A. Kaczmarek (Background Patent Owners)
Advanced NeuroRehabilitation, LLC (Exclusive Licensee of Background Patent)


and

US Army Medical Materiel Agency (USAMMA)
a subordinate activity of the US Army Medical Research and Materiel Command
(USAMRMC), in
collaboration with the Combat Casualty Care Research Program (CCCRP)


and

US Army Medical Materiel Development Activity (USAMMDA)
(USAMMA and USAMMDA collectively as Laboratory)


            Article 1 Background

            1.00 This Agreement is entered into under the authority of the
Federal Technology Transfer Act of 1986, 15 U.S.C. 3710a, et seq.

            1.01 Laboratory, on behalf of the US Government, and Cooperator
desire to cooperate in research and development of the Portable Neuromodulation
Stimulator (PoNS™) assisted physical therapy for the treatment of soldiers with
balance and gait disorder according to the attached Statement of Work (SOW)
described in Appendix A. NOW, THEREFORE, the parties agree as follows with the
understanding that the Background Patent Owners and Advanced
NeuroRehabilitation, LLC, which holds an exclusive license to the background
patent, are included in this Agreement only to the extent needed to fulfill
responsibilities under Articles 8 and 9 and Appendix B:

            Article 2 Definitions

            2.00 The following terms are defined for this Agreement as follows:

            2.01 "Agreement" means this Cooperative Research and Development
Agreement (CRADA). The terms “Agreement” and “CRADA” are used interchangeably
herein.

            2.02 "Invention" and "Made" have the meanings set forth in Title 15
U.S.C. Section 3703(7) and (8).

            2.03 "Proprietary Information" means information marked with a
proprietary legend which embodies trade secrets developed at private expense or
which is confidential business or financial information, provided that such
information:

            (i) is not generally known, or which becomes generally known or
available during the period of this Agreement from other sources without
obligations concerning their confidentiality;

            (ii) has not been made available by the owners to others without
obligation concerning its confidentiality;

            (iii) is not already available to the receiving party without
obligation concerning its confidentiality; and

CRADA for PoNS Device 1 Proprietary


--------------------------------------------------------------------------------

            (iv) is not independently developed by or on behalf of the receiving
party, without reliance on the information received hereunder.

            2.04 “Regulatory Application” means investigational new drug
application (IND), investigational device exemption (IDE), new drug application
(NDA), biologics license application (BLA), premarket approval application
(PMA), or 510(k) pre-market notification filing, 510(k), or another regulatory
filing submitted to the US Food and Drug Administration (FDA) related to a
product or an analogous foreign filing. The related terms, “sponsor” and
“applicant,” are used herein consistent with the definitions and/or usage found
in 21 CFR §§3.2(c), 312.3, 600.3(t), 812.3(n), 812 Subpart C, and 814.20.

            2.05 "Subject Data" means all recorded information first produced in
the performance of this Agreement.

            2.06 "Subject Invention" means any Invention Made as a consequence
of, or in relation to, the performance of work under this Agreement.

            Article 3 Research Scope and Administration

            3.00 Statement of Work. Research performed under this Agreement
shall be performed in accordance with the SOW incorporated as a part of this
Agreement at Appendix A. It is agreed that any descriptions, statements, or
specifications in the SOW shall be interpreted as goals and objectives of the
services to be provided under this Agreement and not requirements or warranties.
Laboratory and Cooperator will endeavor to achieve the goals and objectives of
such services; however, each party acknowledges that such goals and objectives,
or any anticipated schedule of performance, may not be achieved.

            3.01 Review of Work. Periodic conferences shall be held between the
parties for the purpose of reviewing the progress of work. It is understood that
the nature of this research is such that completion within the period of
performance specified, or within the limits of financial support allocated,
cannot be guaranteed. Accordingly, all research will be performed in good faith.

            3.02 Principal Investigator. Any work required by the Laboratory
under the SOW will be performed under the supervision of Michael Husband of
USAMMA (michael.husband@amedd.army.mil, 301-619-4329) and LTC David Shoemaker of
USAMMDA (david.r.shoemaker@us.army.mil, 301-619-7985) or other duly appointed
Army Principal Investigators (PIs) as may be designated for a given phase or
task of the CRADA, who, as designated Army PIs have responsibility for the
scientific and technical conduct of this project on behalf of their respective
Laboratory. Any work required by the Cooperator under the SOW will be performed
under the supervision of Mitchell E. Tyler, metyler1@wisc.edu, who has
responsibility for the scientific and technical conduct of this project on
behalf of the Cooperator.

            3.03 Collaboration Changes. If at any time the co-PIs determine that
the research, regulatory, or other data dictate a substantial change in the
direction of the work, the parties shall make a good faith effort to agree on
any necessary change to the SOW, obtain concurrences from the cognizant CCCRP
Integrated Product Team (IPT) and/or working groups participating in the CRADA,
and make the change by written notice to the addresses listed in section 13.05
Notices.

            3.04 Final Report. The parties shall prepare a final report of the
results of this project within six months after completing the SOW.

            Article 4 Ownership and Use of Physical Property

            4.00 Ownership of Materials or Equipment. All materials or equipment
developed or acquired under this Agreement by the parties shall be the property
of the party which developed or acquired the property, except that government
equipment provided by Laboratory (1) which through mixed funding or mixed
development must be integrated into a larger system, or (2) which through normal
use at the termination of the Agreement has a salvage value that is less than
the return shipping costs, shall become the property of Cooperator.

CRADA for PoNS Device 2 Proprietary

--------------------------------------------------------------------------------

            4.01 Use of Provided Materials. Both parties agree that any
materials relating to them which were provided by one party to the other party
will be used for research purposes only. Except as provided by Appendix B, the
materials shall not be sold, offered for sale, used for commercial purposes, or
be furnished to any other party without advance written approval from the
provider's official signing this Agreement or from another official to whom the
authority has been delegated, and any use or furnishing of material shall be
subject to the restrictions and obligations imposed by this Agreement.

            4.02 Notwithstanding the foregoing, it is acknowledged that the
PoNS™ is functionally complete and subject to a pending patent application on
behalf of the owner thereof and that Laboratory shall not, without the prior
written consent of Cooperator, modify, improve, alter the PoNSTM or integrate it
into any larger system. It is the intent of the parties to this Agreement that
no ownership rights to the PoNSTM accrue to Laboratory in the performance, or by
virtue of, this CRADA.

            Article 5 Financial Obligation

            5.00 In accordance with Section III of the SOW: Cooperator will be
responsible for the cost of the ongoing design and development of the PoNSTM
device to ensure its commercial availability post investigation and FDA
clearance; and Laboratory will utilize government funds for the cost of
research, testing and submissions as described at Section III(A) of the SOW.
Articles 5.01 through 5.04 only apply in the event that the parties subsequently
decide and mutually agree to use funds from Cooperator to cover some of the cost
of Laboratory work under this CRADA.

            5.01 Advance Payment. The performance of research by Laboratory
under this Agreement may be conditioned on the advance payment by Cooperator of
Laboratory's agreed upon costs for the performance of such research.

            5.02 Deposit Account. In the event that funds from Cooperator are
required for Laboratory performance of work under this CRADA, such funds shall
be deposited in a specifically designated Department of the Army deposit
account, details of which shall be provided if and when needed. The deposits
shall be made by check or money order and shall be made payable to DFAS with
proper information to identify this particular CRADA.

            5.03 Insufficient and Excess Funds. Laboratory shall not be required
to continue its research and development activities under this Agreement if the
funds provided by Cooperator are insufficient to cover Laboratory's agreed upon
costs for such continued activities. Funds not expended by Laboratory shall be
returned to Cooperator upon Laboratory's submission of a final fiscal report to
Cooperator.

            5.04 Accounting Records. Laboratory shall maintain separate and
distinct current accounts, records, and other evidence supporting all its
expenditures under this Agreement. Laboratory shall provide Cooperator a
semi-annual report accounting for the use of Cooperator's funds and a final
fiscal report within four months after completing the SOW or ending its research
activities under this Agreement. The accounts and records of Laboratory shall be
available for reasonable inspection and copying by Cooperator and its authorized
representative.

            Article 6 Patent Rights

            6.00 Reporting. The parties shall promptly report to each other all
Subject Inventions reported to either party by its employees. All Subject
Inventions Made during the performance of this Agreement shall be listed in the
Final Report required by this Agreement.

            6.01 Cooperator Employee Inventions. Laboratory waives any ownership
rights the US Government may have in Subject Inventions Made by Cooperator
employees and agrees that Cooperator shall have the option to retain title in
Subject Inventions Made by Cooperator employees. Cooperator shall notify
Laboratory promptly upon making this election and agrees to timely file patent
applications on Cooperator's Subject Invention at its own expense. Cooperator
agrees to grant to the US Government on Cooperator's Subject Inventions a
nonexclusive, nontransferable, irrevocable, paid-up license in the patents
covering a Subject Invention, to practice or have practiced, throughout the
world by, or on behalf of the US Government. The nonexclusive license shall be
evidenced by a confirmatory license agreement prepared by Cooperator in a form
satisfactory to Laboratory.

CRADA for PoNS Device 3 Proprietary

--------------------------------------------------------------------------------

            6.02 Laboratory Employee Inventions. Laboratory shall have the
initial option to retain title to, and file patent application on, each Subject
Invention Made by its employees. The Laboratory agrees to grant an exclusive
license to any invention arising under this Agreement to which it has ownership
to the Cooperator in accordance with Title 15 U.S. Code Section 3710a, on terms
negotiated in good faith. Any invention arising under this Agreement is subject
to the retention by the US Government of nonexclusive, nontransferable,
irrevocable, paid-up license to practice, or have practiced, the invention
throughout the world by or on behalf of the US Government.

            6.03 Joint Inventions. Any Subject Invention patentable under US
patent law which is Made jointly by Laboratory employees and Cooperator
employees under the Scope of Work of this Agreement shall be jointly owned by
the parties. The parties shall discuss together a filing strategy and filing
expenses related to the filing of the patent covering the Subject Invention. If
a party decides not to retain its ownership rights to a jointly owned Subject
Invention, it shall offer to assign such rights to the other party, pursuant to
Paragraph 6.05, below. Any invention arising under this Agreement is subject to
the retention by the US Government of nonexclusive, nontransferable,
irrevocable, paid-up license to practice, or have practiced, the invention
throughout the world by or on behalf of the US Government.

            6.04 Government Contractor Inventions. In accordance with 37 Code of
Federal Regulations 401.14, if one of Laboratory’s Contractors conceives an
invention while performing services at Laboratory to fulfill Laboratory’s
obligations under this Agreement, Laboratory may require the Contractor to
negotiate a separate agreement with Cooperator regarding allocation of rights to
any Subject Invention the Contractor makes, solely or jointly, under this
Agreement. The separate agreement (i.e., between the Cooperator and the
Contractor) shall be negotiated prior to the Contractor undertaking work under
this Agreement or, with the Laboratory’s permission, upon the identification of
a Subject Invention. In the absence of such a separate agreement, the Contractor
agrees to grant the Cooperator an option for a license in Contractor’s
inventions of the same scope and terms set forth in this Agreement for
inventions made by Laboratory employees.

            6.05 Filing of Patent Applications. The party having the right to
retain title to, and file patent applications on, a specific Subject Invention
may elect not to file patent applications, provided it so advises the other
party within 90 days from the date it reports the Subject Invention to the other
party. Thereafter, the other party may elect to file patent applications on the
Subject Invention and the party initially reporting the Subject Invention agrees
to assign its ownership interest in the Subject Invention to the other party.

            6.06 Patent Expenses. The expenses attendant to the filing of patent
applications shall be borne by the party filing the patent application. Each
party shall provide the other party with copies of the patent applications it
files on any Subject Invention, along with the power to inspect and make copies
of all documents retained in the official patent application files by the
applicable patent office. The parties agree to reasonably cooperate with each
other in the preparation and filing of patent applications resulting from this
Agreement.

            6.07 Acknowledgement of Statement of Work. Nothing contained in this
Article 6 is intended to alter or modify the provisions of Section 4.02 of this
CRADA and/or the respective roles and responsibilities of the Laboratory and
Cooperator as set forth in the SOW. It is acknowledged that it is not the intent
or the expectation of the Parties that any Invention be Made pursuant to this
Agreement.

CRADA for PoNS Device 4 Proprietary

--------------------------------------------------------------------------------

            Article 7 Exclusive License

            7.00 Grant. The Laboratory agrees to grant to the Cooperator an
exclusive license in each US patent application, and patents issued thereon,
covering a Subject Invention, which is filed by the Laboratory subject to the
reservation of a nonexclusive, nontransferable, irrevocable, paid-up license to
practice and have practiced the Subject Invention on behalf of the United
States.

            7.01 Exclusive License Terms. The Cooperator shall elect or decline
to exercise its right to acquire an exclusive license to any Subject Invention
within six months of being informed by the Laboratory of the Subject Invention.
The specific royalty rate and other terms of license shall be negotiated
promptly in good faith and in conformance with the laws of the United States.

            Article 8 Background Patent(s)

            8.00 Laboratory Background Patent(s). Laboratory has filed patent
application(s), or is the assignee of issued patent(s), listed below which
contain(s) claims that are related to research contemplated under this
Agreement. No license(s) to this/these patent applications or issue patents
is/are granted under this Agreement, and this/these application(s) and any
continuations to it/them are specifically excluded from the definitions of
“Subject Invention” contained in this Agreement: None.

            8.01 Cooperator Background Patent(s). Background Patent Owners
warrant that they retain title to the patent application listed below, which
contains claims that are related to research contemplated under this Agreement,
such ownership obtained in accordance with the terms of a letter agreement with
the National Institutes of Health, a fully executed copy of which will be
provided to Laboratory. No license(s) to this/these patent applications or issue
patents is/are granted under this Agreement, and this/these application(s) and
any continuations to it/them are specifically excluded from the definitions of
“Subject Invention” contained in this Agreement:

            “Non-invasive neuromodulation (NINM) for rehabilitation of brain
function,” U.S. Patent Application number 12/348,301, filed 04 Jan 2009, by
co-inventors Yuri P. Danilov, Mitchell E. Tyler, and Kurt A. Kaczmarek
(collectively, Background Patent Owners). This patent application is licensed by
the Background Patent Owners exclusively to Advanced NeuroRehabilitation, LLC,
Madison, WI, which intends to license the patent application exclusively to
Cooperator.

            Article 9 Subject Data and Proprietary Information

            9.00 Subject Data Ownership. Subject Data shall be jointly owned by
the parties. Each party, upon request to the other party, shall have the right
to review and to request delivery of all Subject Data, and delivery shall be
made to the requesting party within two weeks of the request, except to the
extent that such Subject Data are subject to a claim of confidentiality or
privilege by a third party. If this Agreement is terminated, each Party agrees
to provide the other with complete copies of all Subject Data within its
possession.

            9.01 Proprietary Information/Confidential Information. Each party
shall place a proprietary notice on all information it delivers to the other
party under this Agreement that it asserts is proprietary. The parties agree
that any Proprietary Information or Confidential Information furnished by one
party to the other party under this Agreement, or in contemplation of this
Agreement, shall be used, reproduced and disclosed by the receiving party only
for the purpose of carrying out this Agreement, which expressly includes
clinical and commercial development of the PoNSTM, and shall not be released by
the receiving party to third parties unless consent to such release is obtained
from the providing party.

            9.02 Army Limited-Access Database. Notwithstanding anything to the
contrary in this Article, the existence of established CRADAs specifying areas
of research and their total dollar amounts may be documented on limited access,
password-protected websites of the US Army Medical Research and Materiel Command
(the parent organization of Laboratory), to provide the Command’s leadership
with a complete picture of military research efforts.

CRADA for PoNS Device 5 Proprietary

--------------------------------------------------------------------------------

            9.03 Laboratory Contractors. Cooperator acknowledges and agrees to
allow Laboratory’s disclosure of Cooperator’s proprietary information to
Laboratory’s Contractors for the purposes of carrying out this Agreement.
Laboratory agrees that it has or will ensure that its Contractors are under
written obligation not to disclose Cooperator’s proprietary information, except
as required by law or court order (in which case the Laboratory shall give
sufficient notice to Cooperator of any such application for a court order in
order for Cooperator to take such steps as necessary to file opposition to such
application), before Contractor employees have access to Cooperator’s
proprietary information under this Agreement.

            9.04 Release Restrictions. Laboratory shall have the right to use
all Subject Data for any Governmental purpose, but shall not release Subject
Data publicly except: (i) Laboratory in reporting on the results of research may
publish Subject Data in technical articles and other documents to the extent it
determines to be appropriate; and (ii) Laboratory may release Subject Data where
release is required by law or court order. The parties agree to confer prior to
the publication of Subject Data to assure that no Proprietary Information is
released and that patent rights are not jeopardized. Prior to submitting a
manuscript for review which contains the results of the research under this
Agreement, or prior to publication if no such review is made, each party shall
be offered an ample opportunity to review any proposed manuscript and to file
patent applications in a timely manner.

            All publications will be provided to the Laboratory for review and
sent to the US Army Medical Research and Materiel Command’s Public Affairs
Office (PAO) for review and approval prior to use or release. Per USAMRMC
regulation, such PAO review will include operational security (OPSEC) review.

            9.05 Public Affairs. As this work is or may have a high visibility,
it is important that the same message be delivered to all stakeholders,
including the public. Therefore, the parties agree that all releases of
information related to this CRADA, to include press releases, shall be reviewed
and approved by the USAMRMC PAO prior to release.

            9.06 FDA Regulatory Matters. This Agreement involves a product
subject to regulation by the U.S. Food and Drug Administration (FDA) for which
FDA clearance or approval will be sought. Accordingly, the parties agree on the
provisions described in Appendix B.

            Article 10 Termination

            10.00 Termination by Mutual Consent. Cooperator and Laboratory may
elect to terminate this Agreement, or portions thereof, at any time by mutual
consent.

            10.01 Termination by Unilateral Action. Either party may
unilaterally terminate this entire Agreement at any time by giving the other
party written notice, not less than 30 days prior to the desired termination
date.

            10.02 Termination Procedures. In the event of termination, the
parties shall specify the disposition of all property, patents and other results
of work accomplished or in progress, arising from or performed under this
Agreement by written notice. Upon receipt of a written termination notice, the
parties shall not make any new commitments and shall, to the extent feasible,
cancel all outstanding commitments that relate to this Agreement.
Notwithstanding any other provision of this Agreement, any exclusive license
entered into by the parties relating to this Agreement shall be simultaneously
terminated unless the parties agree to retain such exclusive license.

            Article 11 Disputes

            11.00 Settlement. Any dispute arising under this Agreement which is
not disposed of by agreement of the principal investigators shall be submitted
jointly to the signatories of this Agreement. A joint decision of the
signatories or their designees shall be the disposition of such dispute,
however; nothing in this section shall prevent any party from pursuing any and
all administrative and/or judicial remedies which may be allowable.

CRADA for PoNS Device 6 Proprietary

--------------------------------------------------------------------------------

            Article 12 Liability

            12.00 Property. Except for a breach of the confidentiality
provisions of Article 9, neither party shall be responsible for damages to any
property provided to, or acquired by, the other party pursuant to this
Agreement.

            12.01 Cooperator's Employees. Cooperator agrees to indemnify and
hold harmless the US Government for liability of any kind involving an employee
of Cooperator arising in connection with this Agreement, and for all liabilities
arising out of the use by Cooperator of Laboratory's research and technical
developments, or out of any use, sale or other disposition by Cooperator of
products made based on Laboratory's technical developments, except to the extent
the liability is due to the negligence of Laboratory and actionable under the
provisions of the Federal Tort Claims Act. This provision shall survive
termination or expiration of this Agreement.

            12.02 No Warranty. The parties make no express or implied warranty
as to any matter whatsoever, including the conditions of the research or any
Invention or product, whether tangible or intangible, Made, or developed under
this agreement, or the ownership, merchantability, or fitness for a particular
purpose of the research or any Invention or product.

            Article 13 Miscellaneous

            13.00 Governing Law. The construction, validity, performance, and
effect of this Agreement shall be governed for all purposes by the laws
applicable to the United States Government.

            13.01 Export Control and Biological Select Agents and Toxins. The
obligations of the parties to transfer technology to one or more other parties,
provide technical information and reports to one or more other parties, and
otherwise perform under this Agreement are contingent upon compliance with
applicable United States export control laws and regulations. The transfer of
certain technical data and commodities may require a license from a cognizant
agency of the United States Government or written assurances by the Parties that
the Parties shall not export technical data, computer software, or certain
commodities to specified foreign countries without prior approval of an
appropriate agency of the United States Government. The Parties do not, alone or
collectively, represent that a license shall not be required, nor that, if
required, it shall be issued. In addition, where applicable, the parties agree
to fully comply with all laws, regulations, and guidelines governing biological
select agents and toxins.

            13.02 Independent Contractors. The relationship of the parties to
this Agreement is that of independent contractors and not as agents of each
other or as joint venturers or partners.

            13.03 Use of Name or Endorsements. (a) The parties shall not use the
name of the other party on any product or service which is directly or
indirectly related to either this Agreement or any patent license or assignment
agreement which implements this Agreement without the prior approval of the
other party. (b) By entering into this Agreement, Laboratory does not directly
or indirectly endorse any product or service provided, or to be provided, by
Cooperator, its successors, assignees, or licensees. Cooperator shall not in any
way imply that this Agreement is an endorsement of any such product or service.
Press releases or other public releases of information shall be coordinated
between the parties prior to release, except that the Laboratory may release the
name of the Cooperator and the title of the research without prior approval from
the Cooperator.

            13.04 Survival of Specified Provisions. The rights specified in the
following sections of this Agreement shall survive termination or expiration
hereof:

  i.

3.04

  ii.

5.03

  iii.

5.04

  iv.

Article 6

  v.

7.00

  vi.

9.00

     

CRADA for PoNS Device 7 Proprietary


--------------------------------------------------------------------------------


  vii.

9.03

  viii.

9.04

  ix.

Article 12

  x.

Appendix B

            13.05 Notices. All notices pertaining to or required by this
Agreement shall be in writing and shall be signed by an authorized
representative addressed as follows:

  If to Cooperator:     Philippe Deschamps     208 Palmer Alley     Newtown, PA
18940     Phone: 614-596-2597     Email: pdeschamps409@gmail.com         If to
Laboratory:     Michael Husband     Acute Care Division     Program Management
Office Medical Devices USAMMA     693 Neiman Street     Fort Detrick, MD 21702

            Any party may change such address by notice given to the other in
the manner set forth above.

            Article 14 Duration of Agreement and Effective Date

            14.00 Effective Date. This Agreement shall enter into force as of
the date it is signed by the last authorized representative of the parties.

            14.01 Signature Execution. This Agreement may be executed in one or
more counterparts by the parties by signature of a person having authority to
bind the party, which may be by facsimile signature, each of which when executed
and delivered, by facsimile transmission, mail, or email delivery, will be an
original and all of which will constitute but one and the same Agreement.

            14.02 Expiration Date. This Agreement will automatically expire on
December 31, 2015 unless it is revised by written notice and mutual agreement.

[Signature Page Follows]

CRADA for PoNS Device 8 Proprietary

--------------------------------------------------------------------------------

[exhibit10-5x10x1.jpg] 


--------------------------------------------------------------------------------



APPENDIX A

STATEMENT OF WORK

I. Title: Collaboration to advance the Portable Neuromodulation Stimulator
(PoNS™) device through FDA approval for assisted physical therapy in the
treatment of soldiers and others with balance and gait disorder.

II. Background: Current treatment methods for treating balance disorders
typically involve medication and various forms of vestibular rehabilitation and
physical therapy. Cooperator has developed a novel approach to rehabilitating
the injured or diseased human brain using cranial nerve non-invasive
neuromodulation (CN-NINM). Sustained application of this stimulation, in
conjunction with exercises targeted on a functional deficit, appears to effect
changes in activity, and therefore function, of these targeted brain structures.
CN-NINM has been tested on subjects having balance, posture and gait disorders
due to vestibular, cerebellar, or brainstem trauma. When applied in conjunction
with other therapeutic interventions for sensory and movement control,
integrating CN-NINM has been demonstrated to create localized functional changes
in brain activity levels which, along with observed improvements in balance,
posture, gait and limb movement control, provides evidence of functional
neurorehabilitation.

Many soldiers in the Armed Forces suffer from balance and gait disorders
subsequent to brain trauma from combat or other etiologies. Neuromodulation
stimulation with the PoNSTM has been shown to aid in speeding up or increasing
response to physical therapy in the treatment of vestibular disorder. The PoNS™
is presently an experimental device that has been successfully used in
investigatory studies of human subjects with movement disorders. Further testing
and design development are required to facilitate regulatory approval by the FDA
and to meet the product requirements of its eventual end users. An efficiently
mass produced PoNSTM that suffers no decreased functionality or reliability
could allow patients to regain normal activity in their civilian life, and for
some, could allow them to return more quickly to their duty station or military
mission.

The goal of this Agreement is to investigate, through the means of a blinded,
well-designed study, to determine if the PoNSTM can be mass produced and
deployed in a prototypical clinical setting without suffering any decreased
functionality or reliability, and demonstrating safety and efficacy in a
registrational clinical trial.

Related background intellectual property includes the trademark, PoNS™, a
pending U.S. patent application as cited in Article 8.01, the current PoNS™
prototype design, and proprietary physical therapy protocols developed by
scientists at the University of Wisconsin at Madison.

III. Collaboration:

  A.

Subject to the availability of government funds to cover Laboratory costs,
Laboratory agrees to:


  1.

Serve as the Regulatory Sponsor of the PoNS™ for all formal and informal
interactions with the FDA necessary to gain FDA clearance/approval, to include
the initial 513(g) submission.

  2.

Supply the facilities and personnel to execute and/or oversee the execution of
clinical studies of the device for FDA clearance/approval in support of an
intended use of the PoNS™ for the treatment of soldiers suffering from balance
and gait disorders.

  i.

Provide clinical trial monitoring

  ii.

Provide full biostatical support

  iii.

Provide data management oversight

  iv.

Provide product technical oversight

  v.

Provide safety pharmacovigilance and reporting to FDA

  vi.

Device qualification/validation;

     

CRADA for PoNS Device 10 Proprietary


--------------------------------------------------------------------------------


  vii.

Testing plan for release of devices;

  3.

Conduct assessments of manufacturing facility and assist/advise facility in
meeting FDA manufacturing requirements.

  4.

Aid in designing the clinical protocols to study the PoNS™ device as an adjunct
to specialized physical therapy in patients with balance and gait disorders.

  5.

Provide advice and expertise on all Army administrative protocols and approvals
to execute the studies with military personnel, reservists, and/or veterans.

  6.

Prepare and submit the necessary regulatory filings for FDA to secure regulatory
clearance or approval, after which such clearance/approval will be transferred
to Cooperator.

  7.

Ensure Cooperator receives copies of all formal and informal communications with

 

FDA related to the PoNS™ device.


  B.

Subject to the availability of funds to cover Cooperator costs, Cooperator
agrees to:


  1.

Complete the commercial design, including ergonomics (e.g. user controls,
comfort), and design for improved manufacturability, reliability, and field
support and regulatory testing to comply with the FDA regulations for such
devices.

  2.

Work collaboratively with the Laboratory and other Army personnel to supply all
the technical specifications, documentation and any other information required
to address FDA requests on the pathway to obtaining FDA clearance/approval of
the

 

PoNS™ device.

  3.

Finalize the commercial design of the PoNS™ device so that the devices would be
commercially available to the Army should the results of the study be positive.

  4.

Identify and engage a commercial manufacturer post-FDA clearance of the device
to produce the device for purchase of the Government.

  5.

Provide expertise and training in the design of clinical study protocols.

  6.

Provide expertise and training of Army and/or Veterans Affairs personnel in the
physical therapy interventions required for clinical studies.

This SOW may be adjusted by the parties in accordance with Article 3.03 of the
Agreement.

CRADA for PoNS Device 11 Proprietary

--------------------------------------------------------------------------------

APPENDIX B

GOVERNMENT RIGHTS TO ENSURE PRODUCT AVAILABILITY

This Appendix B only applies in the event that Cooperator is not able or willing
to commercialize the subject technology within a reasonable period of time as
defined herein from the expiration or termination of the CRADA.

The terms “Regulatory Application” and “sponsor” and “applicant” are used herein
as defined in 2.04 of this Agreement. The term “subject technology” is used
herein to mean the PoNS™ technology as described U.S. Patent Application number
12/348,301 as well as any improvements or modifications developed during the
term of this CRADA.

The parties to this CRADA further agree as follows:

  1.

USAMRMC will be the sponsor of the Regulatory Application described in this
Agreement until said application is cleared or approved by the FDA, at which
point USAMRMC will transfer such clearance or approval to Cooperator.

        2.

During USAMRMC sponsorship, Laboratory will provide Cooperator, upon request,
all communication, both formal and informal, to or from the FDA regarding the
subject technology being developed under this CRADA. In addition, Laboratory
will ensure that Cooperator staff are permitted the opportunity to participate
in any sponsor meetings, both formal and informal, in which the subject
technology is discussed with the FDA.

        3.

After any transfer of the Regulatory Application from USAMRMC to Cooperator, and
in the event that Cooperator fails to obtain any additional, required FDA
approval or clearance or to satisfy any outstanding regulatory requirement due
from the sponsor within two (2) years after the expiration or termination of
this CRADA, or where the Cooperator fails to commercially market the regulated
technology to the point where the US Government may purchase the technology
within two (2) years after the expiration or termination of this CRADA,
Cooperator will:


  a.

transfer possession, ownership and sponsorship/holdership of any Regulatory
Application, regulatory correspondence, and supporting regulatory information
related to the subject technology to USAMRMC;

        b.

inform FDA of the transfer of sponsorship or holdership of the Regulatory
Application transferred under section 3a above; and

        c.

provide the U.S. Government with a non-exclusive, paid-up, irrevocable license
to any patent, copyright, data rights, proprietary information (as defined in
section 2.03) or regulatory information held by the Cooperator, or obtained from
the Cooperator by a third party, in order to permit the U.S. Government to
pursue commercialization of the subject technology.

     

CRADA for PoNS Device 12 Proprietary


--------------------------------------------------------------------------------

[exhibit10-2x1x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-2x2x1.jpg] 


--------------------------------------------------------------------------------

NOTICE OF MODIFICATION No. 2
of
COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
between


US Army Medical Materiel Agency (USAMMA)
a subordinate activity of the US Army Medical Research and Materiel Command
(USAMRMC), in
collaboration with the Combat Casualty Care Research Program (CCCRP)


and

US Army Medical Materiel Development Activity (USAMMDA)
(USAMMA and USAMMDA collectively as Laboratory)


and

NeuroHabilitation Corporation (Cooperator)
Yuri P. Danilov, Mitchell E. Tyler, Kurt A. Kaczmarek (Background Patent Owners)
Advanced NeuroRehabilitation, LLC (Exclusive Licensee of Background Patent)


            The United States Army Medical Materiel Agency, 693 Neiman St. Fort
Detrick, Maryland 21702-5012, U.S.A.; United States Army Medical Materiel
Development Activity, 1430 Veterans Drive, Fort Detrick, Maryland 21702-5012,
U.S.A. and NeuroHabilitation Corporation 208 Palmer Alley, Newtown, PA 18940,
entered into a Cooperative Research and Development Agreement ("Agreement")
(U.S. Army Medical Research and Materiel Command Control Number W81XWH-13-0145)
on 1 February 2013, for research and development on "Collaboration to advance
the Portable Neuromodulation Stimulator (PoNS™) device through FDA approval for
assisted physical therapy in the treatment of soldiers and others with balance
and gait disorder."

            The Parties agree that a modification is required to the agreement
to better align with current objectives of the collaboration.

Now, the Parties desire to amend the Agreement as follows:

  •

Appendix A. Section III A and B are changed to reflect the following:

         

o

The role of Regulatory Sponsor and executor of FDA-regulated studies in the
pursuit of the original indication sought under this agreement (balance and gait
disorder) has been shifted from the Laboratory to the Cooperator;

         

o

The original indication (balance and gait disorder) is removed from the
Statement of Work and replaced with "military relevant neurological disorders,
including but not limited to Tinnitus, PTSD, pain and any subsequent indications
identified by the parties";

         

o

The Cooperator will be the Regulatory Sponsor for all future indications
governed by this CRADA;

         

o

The Laboratory will be responsible for supporting the execution of studies using
the PoNS device as a treatment for mutually agreed-upon military relevant
neurological disorders, including but not limited to Tinnitus, PTSD, pain and
any subsequent indications identified by the parties; and

         

o

The Cooperator will be responsible for the supply of devices in support of
mutually agreed upon studies governed by this CRADA.


USAMMA- PoNS™ CRADA NOM 1_5 DEC 2013 Page 1 of 3


--------------------------------------------------------------------------------


 

•

Appendix B.

         

o

Appendix B applies for any mutually agreed-upon military-relevant neurological
disorders governed by the CRADA. Once the parties have mutually agreed that a
neurological disorder is military relevant, as documented in any written
communication between the parties, the terms and conditions of Appendix B apply
and cannot be unilaterally modified or unilaterally rescinded;

         

o

Section 1 is modified for reflect the role of FDA sponsor is the responsibility
of the Cooperator;

         

o

Section 2 is modified to require all FDA communication to be shared with
Laboratory;

       

o

Section 3 is modified to extend from two (2) to four (4) years the time for
Cooperator to obtain final regulatory approval or clearance. This extension to
four (4) years is only in the event that a pre-market approval application (PMA)
is required for the following PoNS indication: "aid to therapy for chronic
balance deficits resulting from mild to moderate TBI." This clause remains
unchanged as it relates to other indications governed by this agreement.

         

o

Section 3 is modified to extend from two (2) to four (4) years the timeframe for
commercialization of the product. This clause remains unchanged as it relates to
other indications governed by this agreement.

All other provisions of this Agreement, as previously amended, are unchanged.
IN WITNESS WHEREOF, the Parties have caused this modification to be executed by
their duly authorized representatives as follows:

For the Cooperator:

  /s/ Philippe Deschamps                                              DATE   
12/22/2014                                   Philippe Deschamps       Chief
Operating Officer       NeuroHabilitation Corporation    

For Advanced NeuroRehabilitation, LLC and as Background Patent Owners:

  /s/ Yuri P. Danilov                                                      DATE
   26 DEC 2014                               Yuri P. Danilov                    
  /s/ Mitchell E. Tyler                                                   DATE
   22 DEC 2014                               Mitchell E. Tyler                  
    /s/ Kurt A. Kaczmarek                                               DATE   
26 DEC 2014                               Kurt A. Kaczmarek    

For the US Government USAMMA:

  /s/ David Gibson                                                        DATE
                                                    Colonel, Medical Service
Corps       Commander, U.S. Army Medical Materiel Agency    

 




USAMMA- PoNS™ CRADA NOM 1_5 DEC 2013 Page 2 of 3


--------------------------------------------------------------------------------

For the US Government USAMMDA:

  /s/ Stephen J. Dalal                                                        
DATE     12 JAN 15                                  Stephen J. Dalal      
Colonel, Medical Service Corps       Commander, U.S. Army Medical Materiel
Development Agency    




USAMMA- PoNS™ CRADA NOM 1_5 DEC 2013 Page 3 of 3

--------------------------------------------------------------------------------

[exhibit10-4x1x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-4x2x1.jpg] 


--------------------------------------------------------------------------------



